Case 1:20-cv-03747-NRN Document 84 Filed 04/19/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


               NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS
                   BRIAN KEMP AND BRAD RAFFENSPERGER


        Plaintiffs, by and through counsel, hereby submit Notice of Voluntary Dismissal of

Defendants Brian Kemp and Brad Raffensperger pursuant to F.R.C.P. 41(a)(1)(A)(ii).

        Respectfully submitted this 19th day of April, 2021.

        PLAINTIFFS’ COUNSEL:

        By: s/Ernest J. Walker                       By:       s/ Gary D. Fielder
        Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
        ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
        1444 Stuart St.                                        1444 Stuart St.
        Denver, CO 80204                                       Denver, CO 80204
        (720) 306-0007                                         (720) 306-0007
        ernestjwalker@gmail.com                                gary@fielderlaw.net

        DEFENDANTS’ COUNSEL:

        By: /s/ Charlene S. McGowan
        Charlene S. McGowan (GA 697316)
        Assistant Attorney General
        40 Capitol Square SW
        Atlanta, GA 30334
        cmcgowan@law.ga.gov
        (404)458-3658


                                                 1
Case 1:20-cv-03747-NRN Document 84 Filed 04/19/21 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 19, 2021, a copy of the foregoing
document was electronically filed with the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

s/Ernest J. Walker
Ernest J. Walker, Esq.
ERNEST J. WALKER LAW OFFICE
1444 Stuart St.
Denver, CO 80204
(720)306-0007
ernestjwalker@gmail.com




                                             2
